Name: Commission Regulation (EEC) No 1563/90 of 8 June 1990 on the supply of various consignments of cereals as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 12. 6. 90 Official Journal of the European .Communities No L 148/21 COMMISSION REGULATION (EEC) No 1563/90 of 8 June 1990 on the supply of various consignments of cereals as food aid Commission Regulation (EEC) No 2200/87 of 8 July 1987 laying down general rules for the mobilization in the Community of products to be supplied as Community food aid (4); whereas it is necessary to specify the time limits and conditions of supply and the procedure to be followed to determine the resultant costs, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food-aid policy and food-aid management ('), as last amended by Regulation (EEC) No 1750/89 (2), and in particular Article 6 (1)(c) thereof, Whereas Council Regulation (EEC) No 1420/87 of 21 May 1987 laying down implementing rules for Regulation (EEC) No 3972/86 on food-aid policy and food-aid man ­ agement (3) lays down the list of countries and organ ­ izations eligible for food-aid operations and specifies the general criteria on the transport of food aid beyond the fob stage ; Whereas following the taking of a number of decisions on the allocation of food aid the Commission has allocated to certain countries and beneficiary organizations 1 8 440 tonnes of cereals ; Whereas it is necessary to provide for the carrying-out of this measure in accordance with the rules laid down by HAS ADOPTED THIS REGULATION : Article 1 Cereals shall be mobilized in the Community, as Community food aid for supply to the recipients listed in the Annexes in accordance with Regulation (EEC) No 2200/87 and under the conditions set out in the Annexes. Supplies shall be awarded by the tendering procedure. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 8 June 1990 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 370, 30. 12. 1986, p. 1 . 0 OJ No L 172, 21 . 6 . 1989, p. 1 . (3) OJ No L 136, 26. 5 . 1987, p. 1 . (4) OJ No L 204, 25. 7. 1987, p. 1 . No L 148/22 Official Journal of the European Communities 12. 6. 90 ANNEX I Lots A and B 1 . Operation Nos ('): 146/90 (Lot A) and 922/89 (Lot B) 2. Programme : 1989 3. Recipient (12) : League of Red Cross and Red Crescent Societies, Logistic Service, PO Box 372, CH-121 1 Geneva 19 ; (telex 22555 LRCS CH, tel . 734 55 80, telefax 733-0395) 4. Representative of the recipient :  Lot A (10) : Red Crescent Society of the Yemen Arab Republic, Head Office, Building No 10, Street 26 September, SANA'A, Yemen Arab Republic  Lot B (2) : Croissant Rouge Marocain, Palais Mokri, Takaddoum BP 189, Rabat ; tel : 508 98/514 95, telex Athilal 319 40 M Rabat 5. Place or country of destination : Lot A : Arab Republic of Yemen Lot B : Morocco 6. Product to be mobilized : milled rice (product code 1006 30 94 900 or 1006 30 96 900) 7. Characteristics and quality of the goods (3) (13) : see list published in OJ No C 216, 14. 8 . 1987, p. 3 (under II.A.10) 8 . Total quantity : 400 tonnes (960 tonnes of cereals) 9 . Number of lots : two (Lot A : 200 tonnes ; Lot B : 200 tonnes) 10 . Packaging and marking (4) (H) : see list published in OJ No C 216, 14. 8 . 1987, p. 3 (under II.B.1 (c)) Marking on the bags in letters at least 5 cm high : see Annex II 11 . Method of mobilization of product : Community market 12. Stage of supply : Lot A : free at port of landing  landed. Lot B : free at destination 13 . Port of shipment :  14. Port of landing specified by the recipient :  15. Port of landing : Lot A : Hodeida ; Lot B : Casablanca 16. Address of the warehouse and, if appropriate, port of landing : Lot B : Entrepot du Croissant Rouge, Skhirat 17. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 10 to 25. 7. 1990 18 . Deadline for the supply : 15 . 8 . 1990 19. Procedure for determining the costs of supply : invitation to tender 20 . In the case of an invitation to tender, date of expiry of the period allowed for the submission of tenders : 1 2 noon on 26. 6 . 1 990. 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 12 noon on 10. 7. 1990 (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 25. 7 to 10 . 8 . 1990 (c) deadline for the supply : 31 . 8 . 1990 22. Amount of tendering security : ECU 5 per tonne 23. Amount of delivery security : 10% of the tender in ecus 24. Address for submission of tenders P) : Bureau de l'aide alimentaire, Attention Mr N. Arend, BÃ ¢timent Loi 120, bureau 7/58, 200 rue de la Loi , B- 1 049 Brussels (telex : AGREC 22037 B or 25670 B) 25. Refund payable on application by the successful tenderer (6) : Refund applicable on 20. 6 . 1 990, fixed by Commission Regulation (EEC) No 1466/90 (OJ No L 140, 1 . 6 . 1990, p. 37) 12. 6. 90 Official Journal of the European Communities No L 148/23 LOT C 1 . Operation No ('): 184/90 2. Programme : 1989 3 . Recipient : M. M. GaudÃ ©, UNHCR, Case Postale 2500, CH-121 1 Geneva 2 DÃ ©pÃ ´t ; tel . 739 84 80, telex 412404 HCR CH 4. Representative of the recipient (2) ( 12) : Mme le dÃ ©lÃ ©guÃ © du HCR en Angola, CP 1342, Rua Major Kanhangulo, 197, Luanda (telex 3047 UNHCR AN, telefax 233 70 34, tel . 2442/37 25 35/42) 5 . Place or country of destination : Angola 6 . Product to be mobilized : milled rice (product code 1006 30 94 900 or 1006 30 96 900) 7. Characteristics and quality of the goods (3) : see list published in OJ No C 216, 14. 8 . 1987, p. 3 (under IIA.10) 8 . Total quantity : 200 tonnes (480 tonnes of cereals) 9 . Number of lots : one 10 . Packaging and marking (4) : see list published in OJ No C 216, 14. 8 . 1987, p. 3 (under II.B.1 (c)) Marking on : the bags in letters at least 5 cm high : 'ACTION N ° 184/90 / RIZ / DON DE LA COMMUNAUTÃ  Ã CONOMIQUE EUROPÃ ENNE / PROGRAMME DU HCR POUR LES RAPATRIÃ S EN ANGOLA' 1 1 . Method of mobilization : the Community market 12. Stage of supply : free at port of landing  landed 13 . Port of shipment :  14. Port of landing specified by the recipient :  1 5. Port of landing : Luanda 16. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 15 to 31 . 7. 1990 18 . Deadline for the supply : 31 . 8 . 1990 19 . Procedure for determining the costs of supply : invitation to tender 20 . In the case of an invitation to tender, date of expiry of the period allowed for submission of tenders : 26. 6. 1990 at 12 noon 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 10 . 7. 1990 at 12 noon (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 1 to 15. 8 . 1990 (c) deadline for the supply : 15. 9 . 1990 22. Amount of the tendering security : ECU 5 per tonne 23 . Amount of the delivery security : 10% of the amount of the tender in ecus 24. Address for submission of tenders (*) : Bureau de l'aide alimentaire, Ã l'attention de Monsieur N. Arend, BÃ ¢timent Loi 120, bureau 7/58, 200 rue de la Loi, B-1049 Brussels ; telex AGREC 22037 B or 25670 B 25. Refund payable on request by the successful tenderer (*) : refund applicable on 20. 6. 1990 fixed by Commission Regulation {EEC) No 1466/90 (OJ No L 140, 1 . 6. 1990, p. 37) 12. 6 . 90No L 148/24 Official Journal of the European Communities LOT D 1 . Operation No ('): 207/90 2. Programme : 1989 3. Recipient f 2) : Comores 4. Representative of the recipient (l0) : M. Said Ahmed Said Ali, Ministre des Finances, BP 324, Moroni (tel. 217 67  Moroni) 5. Place or country of destination : Comores 6. Product to be mobilized : milled rice (product code 1 006 30 94 900 or 1 006 30 96 900) 7. Characteristics and quality of the goods (3) : see list published in OJ No C 216, 14. 8 . 1987, p. 3 (under IIA. 10) 8 . Total quantity : 833 tonnes (2 000 tonnes of cereals) 9 . Number of lots : one (two parts, D1 : 500 tonnes ; D2 : 333 tonnes) 10 . Packaging and marking(4) : see list published in OJ No C 216, 14. 8 . 1987, p. 3 (under II.B.1 (a)) Marking on the bags in letters at least 5 cm high : 'ACTION N0 207/90 / RIZ / DON DE LA COMMUNAUTÃ  Ã CONOMIQUE EUROPÃ ENNE Ã LA REPUBLIQUE FÃ DÃ RALE ISLAMIQUE DES COMORES' 1 1 . Method of mobilization of product : Community market 1 2. Stage of supply : free at port of landing  landed 1 3 . Port of shipment :  14. Port of landing specified by the recipient :  15. Port of landing : D 1 : Moroni (Grande Comore); D2 : Mutsamudu (Anjouan) 1 6. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 15 to 31 . 7. 1990 18 . Deadline for the supply : 31 . 8 . 1990 19. Procedure for determining the costs of supply : invitation to tender 20 . In the case of an invitation to tender, date of expiry of the period allowed for the submission of tenders : 12 noon on 26. 6. 1990 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 12 noon on 10. 7. 1990 (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 1 to 15. 8 . 1990 (c) deadline for the supply : 15. 9 . 1990 22. Amount of tendering security : ECU 5 per tonne 23 . Amount of delivery security : 10% of the tender in ecus 24. Address for submission of tenders (*) : Bureau de l'aide alimentaire, Attention Mr N. Arend, BÃ ¡timent Loi 120, bureau 7/58, 200 rue de la Loi, B-1049 Brussels (telex : AGREC 22037 B or 25670 B) 25. Refund payable on application by the successful tenderer (6) : Refund applicable on 20. 6. 1990, fixed by Commission Regulation (EEC) No 1466/90 (OJ No L 140, 1 . 6. 1990, p. 37) 12. 6 . 90 Official Journal of the European Communities No L 148 /25 LOT E 1 . Operation No ('): 221 /90 2. Programme : 1989 3. Recipient : Cooperative Republic of Guyana 4. Representative of the recipient (2) : Embassy of Guyana, avenue des arts 21 /22, B-1040 Bruxelles ; tel . 02/230 60 65 ; telex B 26180 Guyic 5. Place or country of destination : Guyana (Ministry of Finance, Main &amp; Urquhart Streets , Georgetown, Guyana) 6. Product to be mobilized : common wheat flour 7. Characteristics and quality of the goods (3) : see list published in OJ No C 216, 14. 8 . 1987, p. 3 (under ILA.6) 8 . Total quantity : 730 tonnes (1 000 tonnes of cereals) 9 . Number of lots : one 10. Packaging and marking (4) Q : see list published in OJ No C 216, 14. 8 . 1987, p. 3 (under II.B.2 (a)) Marking on the bags, in letters at last 5 cm high : 'ACTION No 221 /90 / COMMON WHEAT FLOUR / GIFT OF THE EUROPEAN ECONOMIC COMMUNITY TO GUYANA' 11 . Method of mobilization : the Community market 12. Stage of supply : free at destination 13. Port of shipment :  14. Port of landing specified by the recipient :  1 5. Port of landing : Georgetown 16. Address of the warehouse and, if appropriate, port of landing : Ministry of Education Storage Bond, East La Penitence, Greater Georgetown 1 7. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 15 to 31 . 7. 1990 18 . Deadline for the supply : 31 . 8 . 1990 19. Procedure for determining the costs of supply : tendering 20. Date of expiry of the period allowed for submission of tenders : 26. 6 . 1990 at 12 noon 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 12 noon on 10. 7. 1990 (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 1 to 15. 8 . 1990 (c) deadline for the supply : 15. 9 . 1990 22. Amount of the tendering security : ECU 5 per tonne 23. Amount of the delivery security : 10% of the amount of the tender in ecus 24. Address for submission of tenders (*) : Bureau de laide alimentaire, Ã 1 attention de Monsieur N. Arend, bÃ ¢timent Loi 120, bureau 7/58, 200 rue de la Loi, B- 1 049 Bruxelles, telex AGREC 22037 B or 25670 B 25. Refund payable on request by the successful tenderer (6) : Refund applicable on 20. 6. 1990 fixed by Commission Regulation (EEC) No 1466/90 (OJ No L 140, 1 . 6. 1990, p. 37) No L 148/26 Official Journal of the European Communities 12. 6 . 90 LOT F 1 . Operation Nos ('): 232 to 235/90 2. Programme : 1989 3. Recipient : Euronaid, Rhijngeesterstraatweg 40, PO Box 77, NL-2340 AB Oegstgeest 4. Representative of the recipient (2) : see OJ No C 103, 16 . 4. 1987 5. Place or country of destination : Ethiopia 6. Product to be mobilized : common wheat 7. Characteristics and quality of the goods (3): see list published in OJ No C 216, 14. -8 . 1987, p. 3 (under IIA.1 ) 8 . Total quantity : 14 000 tonnes 9. Number of lots : one 10. Packaging and marking (4) (8) (") : see list published in OJ No C 216, 14. 8 . 1987, p. 3 (under II.B.1.c) Marking on the bags in letters at least 5 cm high : see Annex II 11 : Method of mobilization : on the Community market 12. Stage of supply (9) : free at port of shipment  fob stowed 13. Port of shipment :  14. Port of landing specified by the recipient :  15. Port of landing :  16. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment : 15. 7 to 20. 8 . 1990 18 . Deadline for the supply :  19. Procedure for determining the costs of supply : tendering 20. Date of expiry of the period allowed for submission of tenders : 26. 6. 1 990, at 1 2 noon 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 10 . 7 . 1990, at 12 noon (b) period for making the goods available at the port of shipment : 1 to 25. 8 . 1990 (c) deadline for the supply :  22. Amount of the tendering security : ECU 5 per tonne 23. Amount of the delivery security : 10 % of the amount of the tender in ecus 24. Address for submission of tenders 0 : Bureau de laide alimentaire, Ã 1 attention de Monsieur N. Arend, bÃ ¢timent Loi 120, bureau 7/58, 200 rue de la Loi, B- 1 049 Bruxelles ; telex AGREC 22037 B or 25670 B. 25. Refund payable on request by the successful tenderer (6) : refund applicable on 20. 6 . 1990, fixed by Commission Regulation (EEC) No 1466/90 (OJ No L 140, 1 . 6. 1990, p. 37) 12. 6. 90 No L 148/27Official Journal of the European Communities Notes : (') The operation number is to be quoted in all correspondence. (2) Commission delegate to be contacted by the successful tenderer :  see list published in Official Journal of the European Communities No C 227 of 7 September 1985, page 4. (3) The successful tenderer shall deliver to the beneficiaries a certificate from an official entity certifying that for the product to be delivered the standards applicable, relative to nuclear radiation, in the Member State concerned have not been exceeded. The radioactivity certificate shall give the caesium - 134 and - 137 levels. The successful tenderer shall supply to the beneficiary or its representative, on delivery, the following documents (Lots A, B, C and F) :  certificate of origin,  phytosanitary certificate . (*) Since the goods may be rebagged, the successful tenderer must provide 2 % of empty bags of the same quality as those containing the goods, with the marking followed by a capital 'R-\ i5) In order not to overload the telex, tenderers are requested to provide, before the date and time laid down in point 20 of this Annex, evidence that the tendering security referred to in Article 7 (4) (a) of Regula ­ tion (EEC) No 2200/87 has been lodged, preferably :  either by porter at the office referred to in point 24 of this Annex,  or by telecopier on one of the following numbers in Brussels :  235 01 32,  236 10 97,  235 01 30,  236 20 05. (6) Commission Regulation (EEC) No 2330/87 (OJ No L 210, 1 . 8 . 1987, p. 56), as last amended by Regula ­ tion (EEC) No 2226/89 (OJ No L 214, 24. 7. 1989, p. 10), is applicable as regards the export refunds and, where appropriate, the monetary and accession compensatory amounts, the representative rate and the monetary coefficient. The date referred to in Article 2 of the abovementioned Regulation is that referred to in point 25 of the Annexes . f) Shipment to take place in 20-foot containers . The containers must be able to kept for at least 1 5 days. (8) The supplier should send a duplicate of the original invoice to : M. De Keyzer and SchÃ ¼tz BV, Postbus 1438, Blaak 16, NL-3000 BK Rotterdam. (9) By way of derogation from Articles 7 (3) (f) and 13 (2) of Regulation (EEC) No 2200/87, the price tendered must include the loading and stowage costs. The loading and stowage operations will be the responsibility of the successful tenderer. ( 10) Commission delegate to be contacted by the successful tenderer :  Lot A : Mr. C. Falkowski, PO Box 926794, Amman, Jordan ; telex (0493) 22260 DELEURJO.  Lot D : Conseiller Resident M. Wilkinson, Antenne des Comores, BP 559 Moroni ; telex 212 DELCEC KO, tel : 73 19 81 . (") Radiation certificate must be issued by official autorities and be legalized for following countries : Sudan . C 2) Once the successful tenderer has been informed of the award of the contract, be shall immediately contact the beneficiary with a view to determining what documents are required for the consignment and their distribution. ( I3) The successful tenderer shall give the beneficiaries' representative, at the time of delivery, a certificate of fumigation. (H) Lot A : to be delivered on standard pallets, wrapped in plastic shrinked cover. Lot B : Shipment to take place in 20-foot containers. No L 148/28 Official Journal of the European Communities 12. 6 . 90 ANEXO II  BILAG II  ANHANG II  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  II  ANNEX II  ANNEXE II  ALLEGATO II BIJLAGE II  ANEXO II DesignaciÃ ³n de la partida Parti Bezeichnung der Partie Ã §Ã ±Ã Ã ±Ã ºÃ Ã ·Ã Ã ¹Ã Ã ¼Ã Ã  Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  Lot DÃ ©signation de la partie Designazione della partita Aanduiding van de partij DesignaÃ §Ã £o da parte Cantidad total de la partida (en toneladas) TotalmÃ ¦ngde (tons) Gesamtmenge der Partie (in Tonnen) Ã £Ã Ã ½Ã ¿Ã »Ã ¹Ã ºÃ ® ÃÃ ¿Ã Ã Ã Ã ·Ã Ã ± Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Total quantity (in tonnes) QuantitÃ © totale de la partie (en tonnes) QuantitÃ totale della partita (in tonnellate) Totale hoeveelheid van de partij (in ton) Quantidade total (em toneladas) Cantidades parciales (en toneladas) DelmÃ ¦ngde (tons) Teilmengen (in Tonnen) Ã Ã µÃ Ã ¹Ã ºÃ ­Ã  ÃÃ ¿Ã Ã Ã Ã ·Ã Ã µÃ  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Partial quantities (in tonnes) QuantitÃ ©s partielles (en tonnes) Quantitativi parziali (in tonnellate) Deelhoeveel ­ heden (in ton) Quantidades parciais (em toneladas) Beneficiario Modtager EmpfÃ ¤nger Ã Ã ¹Ã ºÃ ±Ã ¹Ã ¿Ã Ã Ã ¿Ã  Beneficiary BÃ ©nÃ ©ficiaire Beneficiario Begunstigde Beneficiario PaÃ ­s destinatario Modtagerland Bestimmungsland Ã §Ã Ã Ã ± ÃÃ Ã ¿Ã ¿Ã Ã ¹Ã Ã ¼Ã ¿Ã  Recipient country Pays destinataire Paese destinatario Bestemmingsland PaÃ ­s destinatario AcciÃ ³n n0 Aktion nr. MaÃ nahmen Nr. Ã Ã Ã ¬Ã Ã · Ã ±Ã Ã ¹Ã ¸. Operation No Action n0 Azione n. Maatregel nr. AcÃ §Ã £o n? InscripciÃ ³n en el embalaje Emballagens pÃ ¥tegning Aufschrift auf der Verpackung Ã Ã ½Ã ´Ã µÃ ¹Ã ¾Ã · Ã µÃÃ ¯ Ã Ã ·Ã  Ã Ã Ã Ã ºÃ µÃ Ã ±Ã Ã ¯Ã ±Ã  Markings on the packaging Inscription sur l'emballage Iscrizione sull'imballaggio Aanduiding op de verpakking InscriÃ §Ã £o na embalagem A 200 Licross Yemen Arab Republic 146/90 Action No 146/90 / (') / Rice / Gift of the European Economic Community / Action of the League of Red Cross and Red Cres ­ cent Societies (Licross) / For free distribu ­ tion / Sana'a B 200 Licross Maroc 922/89 Action n0 922/89 / (') / Riz / Don de la CommunautÃ © Ã ©conomique europÃ ©enne / Action de la Ligue des SociÃ ©tÃ ©s de la Croix-Rouge et du Croissant rouge (Licross) / Pour distribution gratuite / Casablanca ') Una media luna roja con las puntas orientadas hacia la derecha. ') En rÃ ¸d halvmÃ ¥ne, hvis spidser vender mod hÃ ¸jre. ') Ein roter Halbmond, dessen Enden nach rechts, gerichtet sind. ') Ã Ã Ã ºÃ ºÃ ¹Ã ½Ã ¿ Ã ¼Ã ¹Ã Ã ¿Ã Ã ­Ã ³Ã ³Ã ±Ã Ã ¿ Ã ¼Ã µ Ã Ã ¹Ã  Ã ³Ã Ã ½Ã ¯Ã µÃ  ÃÃ Ã ¿Ã  Ã Ã ± Ã ´Ã µÃ ¾Ã ¹Ã ¬. ') A red crescent with the points towards the right. ') Un croissant rouge pointes orientÃ ©es vers la droite. ') Una mezzaluna rossa con le punte orientate verso la destra. ') Een rode halve maan waarvan de punten naar rechts gericht zijn . ') Um crescente vermelho com as pontas orientadas para a direita. 12. 6. 90 Official Journal of the European Communities No L 148/29 ANEXO III  BILAG III  ANHANG III  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  III  ANNEX III  ANNEXE III  ALLEGATO III  BIJLAGE III  ANEXO III DesignaciÃ ³n del lote Parti Bezeichnung der Partie Ã §Ã ±Ã Ã ±Ã ºÃ Ã ·Ã Ã ¹Ã Ã ¼Ã Ã  Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  Cantidad total del lote (en toneladas) TotalmÃ ¦ngde (tons) Gesamtmenge der Partie (in Tonnen) Ã £Ã Ã ½Ã ¿Ã »Ã ¹Ã ºÃ ® ÃÃ ¿Ã Ã Ã Ã ·Ã Ã ± Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Cantidades parciales (en toneladas) DelmÃ ¦ngde (tons) Teilmengen (in Tonnen) Ã Ã µÃ Ã ¹Ã ºÃ ­Ã  ÃÃ ¿Ã Ã Ã Ã ·Ã Ã µÃ  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Beneficiario Modtager EmpfÃ ¤nger Ã Ã ¹Ã ºÃ ±Ã ¹Ã ¿Ã Ã Ã ¿Ã  PaÃ ­s destinatario Modtagerland Bestimmungsland Ã §Ã Ã Ã ± ÃÃ Ã ¿Ã ¿Ã Ã ¹Ã Ã ¼Ã ¿Ã  InscripciÃ ³n en el embalaje Emballagens pÃ ¥tegning Aufschrift auf der Verpackung Ã Ã ½Ã ´Ã µÃ ¹Ã ¾Ã · Ã µÃÃ ¯ Ã Ã ·Ã  Ã Ã Ã Ã ºÃ µÃ Ã ±Ã Ã ¯Ã ±Ã  Lot DÃ ©signation du lot Designazione della partita Aanduiding van de partij Total quantity (in tonnes) QuantitÃ © totale du lot (en tonnes) QuantitÃ totale della partita (in tonnellate) Totale hoeveelheid van dÃ © partij (in ton) Partial quantities (in tonnes) QuantitÃ ©s partielles (en tonnes) Quantitativi parziali (in tonnellate) Deelhoeveelheden (in ton) Beneficiary BÃ ©nÃ ©ficiaire Beneficiario Begunstigde Recipient country Pays destinataire Paese destinatario Bestemmingsland Markings on the packaging Inscription sur l'emballage Iscrizione sull'imballaggio Aanduiding op de verpakking DesignaÃ §Ã £o do lote Quantidade total (em toneladas) Quantidades parciais (em toneladas) BeneficiÃ ¡rio PaÃ ­s destinatario InscriÃ §Ã £o na embalagem F 14 000 3 500 &gt; Oxfam B Sudan Action No 232/90 / Sudan / 90847 / Port Sudan 3 500 Oxfam UK Sudan Action No 233/90 / Sudan / 90917 / Port Sudan 3 500 DIA Sudan Action No 234/90 / Sudan / 91 133 / Port Sudan 3 500 DIA Sudan Action No 235/90 / Sudan / 91134 / Port Sudan